REVERSE and REMAND; and Opinion Filed July 13, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00554-CV

                  IN THE INTEREST OF J.A.C. AND Z.C.C., CHILDREN

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-54259-2014

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Brown
                                 Opinion by Justice Lang-Miers
       Twins J.A.C. and Z.C.C., through Mother, appeal from the trial court’s order dismissing

their petition to adjudicate parentage. The twins, who were 14 years old at the time of the

hearing, sought to terminate the parent–child relationship between them and their adjudicated

father of 14 years (Cramer) and to establish the parent–child relationship between them and

another man (Massey). The trial court concluded that Cramer was the twins’ acknowledged and

adjudicated father and the twins did not have standing to collaterally attack his paternity. We

conclude that the trial court erred by dismissing the twins’ petition. We reverse the trial court’s

order and remand for further proceedings consistent with this opinion.

                                         BACKGROUND

       Mother and Cramer married in 1997. Mother had a child in 1998 and another in 2000.

Sometime prior to the birth of the twins in 2001, Mother met Massey in South Carolina and

began an extramarital affair with him that continued until 2014. In 2004, Mother and Cramer
divorced in South Carolina. Sometime after their divorce, Mother and Cramer remarried each

other, and then divorced again in 2008, this time in Georgia.

           In 2014, the twins, through Mother, sued Massey and Cramer to have Massey adjudicated

as their father and to exclude Cramer as their father. In 2015, Cramer relinquished his parental

rights to the twins. Massey answered and filed a plea to the jurisdiction in which he argued that

the trial court did not have jurisdiction over the lawsuit because Cramer is the twins’

acknowledged father and was twice adjudicated as the twins’ father in the South Carolina and

Georgia divorce decrees. He argued that the twins did not have standing to bring the suit and, as

a result, the court did not have jurisdiction over their claims. 1

           The trial court conducted a hearing on Massey’s plea to the jurisdiction and granted the

plea, dismissed the twins’ lawsuit, and rendered findings of fact and conclusions of law. The

twins appeal, arguing that the trial court erred by concluding that they lacked standing under the

family code to challenge paternity.

                                                                DISCUSSION

           The Texas Family Code states that every determination of parentage in Texas is governed

by Chapter 160 of the family code regardless of where the child was born or lived. TEX. FAM.

CODE ANN. § 160.103(a)–(b) (West 2014). Section 160.102 states that “‘[d]etermination of

parentage’ means the establishment of the parent–child relationship by the signing of a valid

acknowledgment of paternity under Subchapter D or by an adjudication by a court.”                Id.

§ 160.102(5) (footnote omitted). An acknowledgment of paternity satisfying the requirements of

Subchapter D is the equivalent of an adjudication of paternity. Id. §§ 160.201(b)(2), .305(a).

           Section 160.637 of the family code states that a child is not bound by a determination of

parentage unless:

    1
        None of the twins’ pleadings are contained in our appellate record.



                                                                       –2–
       (1) the determination was based on an unrescinded acknowledgment of paternity
           and the acknowledgment is consistent with the results of genetic testing;

       (2) the adjudication of parentage was based on a finding consistent with the
           results of genetic testing and the consistency is declared in the determination
           or is otherwise shown; or

       (3) the child was a party or was represented in the proceeding determining
           parentage by an attorney ad litem.

Id. § 160.637.

       The trial court concluded that the twins did not have standing to challenge the parentage

of Cramer because Cramer was the “acknowledged father” of the twins before the two divorce

decrees were rendered, and the family code prohibits “a collateral attack on an acknowledgment

of paternity . . . after the issuance of an order affecting the child identified in the

acknowledgment . . . .” See id. § 160.308(c). The court also found that Cramer was the

children’s adjudicated father.     The twins argue that there is no evidence that Cramer

acknowledged paternity satisfying the requirements of Subchapter D, the adjudication of

paternity in the two divorce decrees was not based on genetic testing, and there is no evidence

that the twins were parties or were represented by an attorney ad litem in the divorce

proceedings. We agree with the twins.

       The first exception to the binding effect of a determination of parentage applies to an

acknowledgment of paternity. See id. § 160.637(b)(1). The trial court’s finding that Cramer was

the twins’ acknowledged father appears to be based on Massey’s contention that Cramer

acknowledged his paternity when he signed the twins’ birth certificates. However, the birth

certificates are not in the record, and there is no other evidence in the record showing that the

birth certificates satisfied the requirements of an acknowledgment of paternity under Subchapter

D, see id. §§ 160.301–.315 (requirements for acknowledgment of paternity), or were consistent

with the results of genetic testing, id. § 160.637(b)(1) (determination of parentage not binding on

child unless based on unrescinded acknowledgment of paternity and acknowledgment consistent
                                            –3–
with results of genetic testing).     Massey argues that the twins may not challenge the

acknowledgment of paternity after four years. See id. § 160.308. However, this limitations

period applies only when there is an acknowledgment of paternity satisfying the requirements of

Subchapter D. See id. We have concluded that there is no valid Subchapter D acknowledgment

of paternity in this record.    Consequently, we conclude that the exception in subsection

160.637(b)(1) does not apply.

       The second exception to the non-binding effect of a determination of parentage applies to

an adjudication of parentage.     See id. § 160.637(b)(2).     To be binding on the child, the

adjudication of parentage must have been “based on a finding consistent with the results of

genetic testing and the consistency is declared in the determination or is otherwise shown.” Id.

It is undisputed that the divorce decrees adjudicated Cramer as the twins’ father, but the decrees

do not state that the adjudications were based on findings consistent with the results of genetic

testing. See id. Although the South Carolina court found that four children had been born of the

marriage, the decree does not state that the court’s finding was based on genetic testing that was

consistent with the adjudication of paternity. See id. The Georgia divorce decree was based on a

settlement agreement between Cramer and Mother. The settlement agreement states that four

children were born of the marriage, but it also does not contain a statement that the determination

of parentage was based on a finding consistent with the results of genetic testing. See id.

Consequently, we conclude that the exception in section 160.637(b)(2) does not apply.

       The third exception to the non-binding effect of a determination of parentage is that the

children were either parties or represented by an attorney ad litem in the parentage proceedings.

See id. § 160.637(b)(3). But the record does not indicate that the children were parties to either

divorce proceeding, nor does it show that they were represented in the proceedings by an

attorney ad litem. See id. Consequently, we conclude that this exception does not apply.

                                               –4–
       Because the family code specifies that a child is not bound by a prior determination of

parentage except in three situations, and we have concluded that based on this record none of

those situations applies here, we further conclude that the trial court erred by dismissing the

twins’ petition on the ground that they lacked standing to challenge the determination of

parentage. We resolve the twins’ sole issue in their favor.

                                          CONCLUSION

       We reverse the trial court’s April 14, 2015 order granting Massey’s plea to the

jurisdiction and dismissing the twins’ second amended petition to adjudicate parentage and

terminate the parent–child relationship and remand to the trial court for further proceedings

consistent with this opinion.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE




150554F.P05




                                               –5–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

IN THE INTEREST OF J.A.C. AND Z.C.C.                  On Appeal from the 416th Judicial District
                                                      Court, Collin County, Texas
No. 05-15-00554-CV                                    Trial Court Cause No. 416-54259-2014.
                                                      Opinion delivered by Justice Lang-Miers.
                                                      Justices Evans and Brown participating.

        In accordance with this Court’s opinion of this date, the April 14, 2015 order of the trial
court granting Eldon Wayne Massey’s plea to the jurisdiction and dismissing J.A.C. and Z.C.C.’s
second amended petition to adjudicate parentage and terminate the parent–child relationship is
REVERSED and this cause is REMANDED to the trial court for further proceedings consistent
with this opinion.

       It is ORDERED that appellants J.A.C. and Z.C.C. recover their costs of this appeal from
appellee Eldon Wayne Massey.



Judgment entered this 13th day of July, 2016.




                                                –6–